Case 1:18-cv-00211-RDA-JFA Document 136 Filed 05/10/19 Page 1 of 1 PageID# 1451




                         IN THE UNITED STATES DISTRICT COURT
                                                                                       0      L
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division
                                                                                                0MI9
 SIMRET SEMERE TEKLE,
                                                                                   CLERK. U.S. DISTRICT COURT
                                                                                      ALEXANDRIA. VIRGINIA
                        Plaintiff,

        V.                                       Civil Action No. I:18cv0211 (TSE/JFA)

 NOUF BINT NAYEF ABUL-AZIZ AL
 SAUD,et al.,

                        Defendants.



                                             ORDER


        On Friday, May 10, 2019, counsel for the parties appeared before the court to present

 argument on plaintiff's motion to compel the depositions of Nouf Bint Nayef Abul-Aziz Al Saud

 and Mohammad Bin Abdullah Al Saud to take place in the Eastern District of Virginia or in a

 neutral location. (Docket no. 119). Upon consideration ofthe motion, memorandum in support

(Docket no. 120), opposition (Docket no. 131), and reply(Docket no. 133), and for the reasons

 stated from the bench,it is hereby

        ORDERED that plaintiffs motion to compel is granted.

        Entered this 10th day of May,2019.
                                                     John F. Anderson
                                                     MnitPri Statpc MafjistratP .Inrigfl
                                                    John F. Anderson
                                                     United States Magistrate Judge
 Alexandria, Virginia
